Citation Nr: 1027458	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  04-12 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected asthma.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem. Counsel


INTRODUCTION

The Veteran served on active duty from February 1995 to July 
2000.

This matter comes to the Board of Veterans' Appeals (Board) from 
a February 2003 rating decision by which the RO denied, inter 
alia, entitlement to an increased rating for the Veteran's 
service-connected asthma.  In April 2008, the Board remanded this 
matter to the RO for further procedural and evidentiary 
development.

The Board observes that the RO has not yet dealt with the matter 
of TDIU.  As it appears to have been raised by the record to 
include in October 2008, the Board is remanding it for further 
development consistent with the United States Court of Appeals 
for Veterans Claims (Court) decision in Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  In Rice, the Court held that if the claimant or 
the record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether TDIU as a result of that disability 
is warranted.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's asthma is manifested by no more than FEV1 of 56 to 
70 percent predicted; FEV1/FVC of 56 to 70 percent; daily 
inhalational; and/or oral bronchodilator therapy or inhalational 
anti-inflammatory medication.  



CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess 
of 30 percent for the Veteran's service-connected asthma have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.97, Diagnostic Code 6602 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ), in this case the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by way of letters sent to 
the Veteran in October 2002, June 2003, December 2003, and 
October 2008 that fully addressed all three notice elements and 
was sent prior to the initial AOJ decision in this matter.  Those 
letters informed the Veteran of what evidence was required to 
substantiate the claim and of the Veteran's and VA's respective 
duties for obtaining evidence.  As indicated above, in the 
matters now before the Board, documents meeting the VCAA's notice 
requirements were provided to the appellant before and after the 
rating action on appeal.  However, the Board finds that, in this 
appeal, any delay in issuing section 5103(a) notice was not 
prejudicial to the appellant because it did not affect the 
essential fairness of the adjudication, in that his claims were 
fully developed and re-adjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Appropriate notice was provided 
in March 2006.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, VA 
clinical records, and private medical records.  The record 
contains statements from the Veteran and his spouse.  Moreover, 
the Veteran was afforded comprehensive VA medical examinations in 
furtherance of his claim.  Significantly, neither the Veteran nor 
his or her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the Veteran 
is required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved 
in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Discussion

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for 
an increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibited 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected asthma has been rated 30 percent 
disabling by the RO under the provisions of Diagnostic Code 6602.  
38 C.F.R. § 4.97.

Under Diagnostic Code 6602, which covers bronchial asthma, a 30 
percent rating is warranted for FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 80-percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  A 60 percent rating is warranted 
for FEV-1 of 40-to 55-percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least three 
per year) courses of systemic (oral or parenteral) 
corticosteroids.

On examination in December 2002, the Veteran indicated that his 
asthma had increased in severity and that he had sought emergency 
treatment for his asthma on at least four occasions during the 
previous eight months.  Pulmonary function tests revealed FVC 
prebronchodilator of 107 percent, post bronchodilator of 104 
percent, FEV1 prebronchodilator was 78 percent, and 
postbronchodilator of 87 percent.  FEV1/FVC prebronchodilator was 
62 percent, postbronchodilator of 70 percent.  Examination 
results revealed a moderate obstructive lung defect.  The 
examiner diagnosed bronchial asthma and indicated that the 
Veteran used bronchodilators, theophylline, inhalers, and 
nebulizer treatment.

An October 2004 VA progress note indicated that the Veteran had 
been suffering from asthma for six years and that during that 
six-year period he had received hospital treatment five to ten 
times for that disorder.  The Veteran's asthma was characterized 
as severe at times.  

In December 2004, the Veteran was hospitalized for treatment of 
asthma.  The Veteran indicated that he was experiencing increased 
chest congestion and wheezing that was less responsive to his 
asthma medications.  The Veteran was admitted for an acute 
exacerbation of asthma.  

In a September 2005 written statement, the Veteran's wife 
indicated that she had taken the Veteran to the emergency room at 
least once a year since the onset of the disorder.

On September 2005 VA medical examination, the Veteran indicated 
that he was hospitalized for asthma for approximately one week in 
December 2004.  He reported four emergency room visits for asthma 
in the previous four years.  The Veteran reportedly used his 
Albuterol nebulizer approximately twice a day.  The examiner 
diagnosed severe persistent asthma that was poorly controlled.  
Follow-up care with the Veteran's general practitioner was 
recommended.  

In March 2006, the Veteran complained of more frequent use of his 
emergency inhaler since switching medication.  

A May 2006 VA progress note indicated poorly controlled asthma 
that was relieved with Albuterol.  

A January 2007 VA medical examination report reflects that the 
Veteran was working on a full-time basis at a hospital in an 
administrative capacity.  He was taking Albuterol and a metered-
dose Azmacort.  The Veteran described dyspnea both on rest and 
exertion.  The Veteran reported asthma attacks if he walked more 
than one or two blocks rapidly.  He further stated that he 
required emergency hospital treatment approximately once a month.  
The examiner diagnosed asthma that was progressive and moderate 
and "pretty responsive to medication."  The Board notes that 
the record contains no documentation, either VA or private, 
reflecting monthly medical care for asthma.

On VA examination in December 2009, the Veteran reported some 
daily manifestations of asthma characterized by shortness of 
breath.  The Veteran was using his asthma medication less 
frequently.  In the previous year, the Veteran had only one 
emergency room visit due to asthma, when prednisone was provided 
for the first time in years.  The Veteran stated that he could 
play basketball for 30 to 45 minutes if he used medication before 
beginning to play.  The Veteran had no difficulty walking and 
performing the activities of daily living.  The Veteran missed 
only four days of work due to asthma since commencing his current 
position the previous summer.  There were no systemic symptoms 
such as anorexia or weight loss.  The examiner diagnosed 
bronchial asthma.  The examiner noted that a November 2009 X-ray 
study of the chest was negative.  The examiner reviewed pulmonary 
function tests that showed borderline obstruction, some response 
to bronchodilator, and normal diffusion.   

The Board observed that the December 2009 pulmonary function 
tests revealed that FEV1 was 87 percent predicted and that 
FEV1/FVC was 90 percent.

Reviewing the evidence, the Board is of the opinion that an 
evaluation in excess of 30 percent for asthma is not warranted at 
any time during the appellate period.  38 C.F.R. § 4.97, 
Diagnostic Code 6602; Hart, supra.  The criteria for a 60 percent 
evaluation are not met at any time because FEV1 has never been 40 
to 55 percent predicted and FEV-1/FVC has not been from 40 to 55 
percent.  Furthermore, the evidence does not show that at least 
three yearly courses of systemic corticosteroids have not been 
prescribed.  Finally, the record does not present credible 
evidence of at least monthly visits to a physician for required 
care of exacerbations.  The Board recognizes that care for asthma 
is required several times a year, but there is no documentation 
confirming monthly emergency room or other physician visits for 
asthma exacerbations.  Although the Veteran asserted at the time 
of the January 2007 VA examination that he required emergency 
hospital treatment approximately once a month, he does not appear 
to be an accurate historian as the medical evidence of record 
does not support that contention.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2009).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

In denying the claim for a higher rating, the Board has 
considered whether the Veteran is entitled to a greater level of 
compensation on an extra-schedular basis.  With respect to the 
first prong of Thun, the evidence in this case does not show such 
an exceptional disability picture that the available schedular 
evaluation for the service-connected asthma is inadequate.  A 
comparison between the level of severity and symptomatology of 
the Veteran's asthma with the established criteria found in the 
rating schedule for bronchial asthma shows that the rating 
criteria reasonably describe the Veteran's disability level and 
symptomatology.  For this reason, the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
rating is, therefore adequate.  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

ORDER

An increased rating for asthma is denied.


REMAND

In Rice, the Court held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  In this 
case, the Veteran reported difficulty maintaining employment due 
to his service-connected cervical spine disability.  In 2008, he 
indicated that he was working only 16 hours a week and was unable 
to work full time due to service-connected asthma and depression.  
As such, the issue of entitlement to TDIU is raised by the 
record.  Hence, the issue is properly before the Board.  A review 
of the record shows that further development is needed to 
properly adjudicate the TDIU claim.

The law provides that a TDIU may be granted upon a showing that a 
veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  Consideration may be 
given to a veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not to 
his or her age or the impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

The record shows that the Veteran has explicitly asserted that 
his cervical spine disability renders employment difficult.  An 
opinion as to his unemployability and the effect of his service 
connected disabilities on his employability is not of record.  
The Board finds that the Veteran should be afforded an 
appropriate VA examination to determine whether he is unable to 
secure or maintain substantially gainful employment as a result 
of his service-connected disabilities.

In addition, the Veteran has not received VCAA notice regarding a 
TDIU claim.  Thus, corrective action by the RO in this regard is 
necessary.

Accordingly, the case is REMANDED to the RO via the AMC for the 
following action:

1.  Send the Veteran a VCAA notice letter 
that pertains expressly to the claim of 
entitlement to TDIU.

2.  Schedule the appropriate VA medical 
examination(s) for an opinion regarding 
whether it is at least as likely as not ( 50 
percent or greater likelihood) that the 
Veteran's service-connected disabilities, in 
and of themselves, prevent him from securing 
or maintaining substantially gainful 
employment.  A full rationale for all 
opinions and conclusions should be provided 
and a resort to speculation should be 
avoided.  The examination report must 
indicate whether pertinent records in the 
claims file were reviewed in conjunction with 
the examination.

3.  After the development requested above has 
been completed to the extent possible, the 
record should be reviewed.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


